                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.        :        CIVIL ACTION
                                  :
      v.                          :
                                  :
JUSTIN MATTHEWS, et al.           :        NO. 19-3040


                              MEMORANDUM

  Bartle, J.                                      November 4, 2020

            Plaintiffs Helen Henderson and her son, Ramil Hughes,

bring this action under 42 U.S.C. § 1983 against Philadelphia

Police Officers Justin Matthews, Marcus Baker, and former

Philadelphia Police Officer Brandon Pinkston (“defendants”).

Plaintiffs allege, among other claims:     (1) First Amendment

retaliation for complaining of police misconduct; (2) equal

protection violation (selective treatment); (3) excessive force

in violation of the Fourth Amendment; and (4) false arrest.      The

false arrest claim relates to Hughes’s second arrest on February

10, 2018.    He does not challenge his first arrest.

            Discovery is now completed, and parties have fully

briefed their motions for summary judgment.     We address here the

recent motion of plaintiffs to amend their complaint to allege

that it was defendant Pinkston and not defendant Baker who

falsely arrested Hughes the second time.
                                 I

          Plaintiffs first filed their complaint against

defendants on July 12, 2019.   A few months later, during his

deposition on December 19, 2019, Ramil Hughes testified that

when he was handcuffed a second time, the officer who handcuffed

him was “the other African American officer.     It wasn’t Pinkston

this time.”   Subsequently, plaintiffs filed an amended complaint

on February 13, 2020, which added a false arrest claim against

defendant Baker.   It stated in relevant part:

          Defendant Baker arrested and handcuffed
          Plaintiff Hughes for a substantial period of
          time the second time he was handcuffed
          February 10, 2018 without probable cause or
          due to needs of investigation safety or any
          other legitimate law enforcement interest.

See Doc. # 18.1

          On July 1, 2020, plaintiffs filed a motion for leave

to file another amended complaint in which they continued to

allege that Baker arrested Hughes the second time.     The court

denied plaintiffs’ motion for leave to file a second amended

complaint on August 25, 2020 for reasons that had nothing to do

with the allegations against Baker.   See Doc. # 75.

          Discovery proceeded and plaintiffs filed a partial

motion for summary judgment on September 11, 2020, and

defendants filed their motion for summary judgment on September

1    The original complaint did not include a false arrest claim
against any of the defendants.


                                 2
14, 2020.    In their motion for partial summary judgment,

plaintiffs reiterated that Baker arrested Hughes the second

time.

            Nevertheless, on October 2, 2020, Hughes submitted a

signed affidavit dated October 1, 2020 as an exhibit to

plaintiffs’ response to defendants’ motion for summary judgment.

In that affidavit, he swore, “Pinkston later handcuffed me a

second time.”    Hughes provided no explanation for this sudden

change refuting his allegations against Baker.     On October 29,

2020, Hughes submitted another affidavit dated October 21, 2020,

this time stating that his previous recollection at his

deposition that “it wasn’t Pinkston” who arrested him the second

time, “was a mistake” and that “now [he] want[s] to tell the

truth.”

            Plaintiffs argue that they should be permitted leave

to amend the complaint because the claim against Pinkston

“relates back” to the original pleading and that evidence other

than the Hughes affidavit exists in the record to show that

Pinkston falsely arrested Hughes when he was arrested the second

time.     Furthermore, plaintiffs contend that since defendants did

not “proffer[] affidavits to state” that Pinkston did not arrest

Hughes the second time, somehow “these are thus undisputed

facts.”    Defendants counter that a false arrest claim against

Pinkston is time barred, that no evidence exists outside of the


                                   3
Hughes affidavit, and that permitting such an amendment at this

time would prejudice Pinkston and constitutes undue delay.

                                 II

           Claims brought pursuant to § 1983 are governed by the

statute of limitations applicable to state personal injury

actions.   See Cito v. Bridgewater Twp. Police Dep’t, 892 F.2d

23, 25 (3d Cir. 1989).    Under Pennsylvania law, the statute of

limitations for these types of claims is two years.      See 42 Pa.

C.S.A. § 5524.   It is well established that the statute of

limitations for any claim begins to run from the time the

plaintiff knew or reasonably should have known the cause of his

injury.    Bayless v. Philadelphia National League Club, 579 F.2d

37 (3d. Cir. 1978).   The statute of limitations also applies to

“[a]ny other action or proceeding to recover damages for injury

to person or property which is founded on negligent,

intentional, or otherwise tortious conduct.”   42 Pa. C.S.A.

§ 5524(7).

           Under Rule 15(c)(1)(B) and (C) of the Federal Rules of

Civil Procedure, an amendment to a pleading relates back to the

date of the original pleading when:

           (B) the amendment asserts a claim or defense
           that arose out of the conduct, transaction,
           or occurrence set out—or attempted to be set
           out—in the original pleading; or

           (C) the amendment changes the party or the
           naming of the party against whom a claim is


                                  4
            asserted, if Rule 15(c)(1)(B) is satisfied
            and if . . . the party to be brought in by
            amendment:

                 (i) received such notice of the action
                 that it will not be prejudiced in
                 defending on the merits.

As our Court of Appeals explained in Shane v. Fauver, “[a]mong

grounds that could justify denial of leave to amend are undue

delay, bad faith, dilatory motive, prejudice, and futility.”

213 F.3d 113, 115 (3d Cir. 2000).

                                  III

            Here, the events giving rise to the alleged § 1983

violations, namely the alleged second arrest, occurred on

February 10, 2018.     The statute of limitations for this claim

expired on February 10, 2020.     Hughes first claimed that

Pinkston arrested him through a sworn affidavit dated October 1,

2020.     This is more than seven months after the statute of

limitations expired.

            To support relation back, plaintiffs argue that other

evidence exists in the record to show that Pinkston arrested

Hughes the second time.     This argument is without merit.

Plaintiffs contend that Eric Miller, a Philadelphia Police

Officer, testified during his deposition that Pinkston arrested

Hughes.     According to plaintiffs, “in the very least” Miller’s

testimony is “ambiguous whether this refers to the first or




                                   5
second handcuffing.”    Plaintiffs’ reading of Miller’s testimony

is inaccurate.   Miller stated, in relevant part:

          A. [Hughes] came outside screaming. He was
          upset that his girlfriend was hurt. He had
          some blood on him. We didn’t know what was
          going on so we placed him in cuffs and put
          him inside my car.

          Q. Do you know the name of the officer who
          [handcuffed Hughes]?

          A. Smith, and I think Pinkston did.

Plaintiffs claim that an ambiguity exists since Miller did not

“state specifically whether this was the first or second

handcuffing.”    Contextual evidence and surrounding testimony

clearly establish that Miller was describing Hughes’s first

arrest.   It is undisputed that when the officers first arrived

at the scene, they found Hughes distraught and covered in blood.

It is also undisputed that as a result officers placed Hughes in

handcuffs while they investigated what was happening.

Furthermore, when directly asked about Hughes’s alleged second

arrest, Miller testified, in relevant part:

          A. So we put him in cuffs, put him in the
          car until he calmed down. Then when he
          calmed down, I think my sergeant spoke to
          him. We took him out of cuffs and we
          transported him to Southwest Detectives.

          Q. Did he go there willingly?

          A. Yes.




                                 6
            Simply put, plaintiffs have not presented the court

with any citation to the record that Pinkston falsely arrested

Hughes the second time, other than Hughes’s belated affidavit.

            Plaintiffs have simply not met the standard set forth

under Rule 15 of the Federal Rules of Civil Procedure so as to

allow the proposed amendment to relate back to the date of the

original complaint.    The operative complaint in this matter

alleges that Baker arrested Hughes the second time.    Pinkston

was not given a fair notice of such allegations against him

until October 2, 2020, in the middle of summary judgment

briefing.    He did not have the opportunity to defend himself or

conduct discovery regarding the false arrest claim.    Allowing

such an amendment will alter the material facts at the summary

judgment stage and will clearly prejudice Pinkston.    The filing

of an eleventh-hour affidavit alleging it was Pinkston and not

Baker who arrested Hughes the second time also clearly

constitutes undue delay.    See Shane v. Fauver, 213 F.3d 113, 115

(3d Cir. 2000).    As a result, there is no relation back, and the

claim against Pinkston is time barred.

            Plaintiffs had numerous opportunities to amend their

complaint to name Pinkston as the officer who arrested Hughes

the second time.    Twelve depositions were taken in this matter

and discovery lasted from November 1, 2019 to July 31, 2020.       At

no point during discovery, or before dispositive motions were


                                  7
filed, did Hughes seek to name Pinkston as the officer making

the false arrest.   Plaintiffs fall way short in attempting to

meet the relation back requirements of Rule 15(c) of the Federal

Rules of Civil Procedure.

         Accordingly, the motion of plaintiffs for leave to

file a second amended complaint will be denied.




                                 8
